EXHIBIT 10.1

 

ALLIANCE DATA SYSTEMS CORPORATION

LOYALTY MANAGEMENT GROUP CANADA INC.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fifth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of May 22, 2002, among Alliance Data Systems
Corporation, a Delaware corporation (the “US Borrower”), Loyalty Management
Group Canada Inc., an Ontario corporation (the “Canadian Borrower”; the US
Borrower and the Canadian Borrower being referred to herein individually as
“Borrower” and collectively as the “Borrowers”), the Banks party to the Credit
Agreement (as such term is defined below) and Harris Trust and Savings Bank, as
a Bank and in its capacity as the Administrative Agent and Collateral Agent
under the Credit Agreement (the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

A.       The Borrowers, the Administrative Agent, and the Banks are currently
party to a certain Amended and Restated Credit Agreement, dated as of July 24,
1998, and amended and restated as of October 22, 1998 (as amended, restated,
modified and supplemented from time to time, the “Credit Agreement”).  All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.

 

B.        The Borrowers have requested that the Administrative Agent and the
Banks amend certain definitions and covenants, and make certain other
modifications to the Credit Agreement, and the Administrative Agent and the
Banks party hereto are willing to do so under the terms and conditions set forth
in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                                 AMENDMENTS.

 

Upon the satisfaction of the conditions precedent set forth in Section 2 hereof,
the Credit Agreement shall be and hereby is amended as follows:

 

1.1.      The definitions of Adjusted Consolidated Net Worth, Excess Cash Flow,
Guarantor, Material Debt, Senior Secured Leverage Ratio, Subsidiary, and
Supplemental Pledge Agreement appearing in Section 1.1 of the Credit Agreement
shall be amended and restated in their entirety to read as follows:

 

“Adjusted Consolidated Net Worth” of any Person means, at any date, the
Consolidated Net Worth of such Person and its Consolidated Subsidiaries plus, in
the case of the US Borrower, the then outstanding principal amount of the WCAS
Subordinated Note (to the extent the WCAS Subordinated Note has a maturity

 

--------------------------------------------------------------------------------


 

not earlier than the date which is six months after the Final Maturity Date).

 

“Debt” of any Person means at any date, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles, (v) all non-contingent
obligations (and, for purposes of Section 6.9, Section 6.16 and the definitions
of Material Debt and Material Financial Obligations, all contingent obligations)
of such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or similar instrument, (vi) all Debt secured by a Lien
on any asset of such Person, whether or not such Debt is otherwise an obligation
of such Person, and (vii) all Debt of others Guaranteed by such Person.

 

“Excess Cash Flow” means, for any fiscal year of the US Borrower,
(i) Consolidated Net Income for such period plus (minus) (ii) the amount of
depreciation, depletion, amortization of intangibles, deferred taxes and other
non-cash expenses (revenues) which, pursuant to generally accepted accounting
principles, were deducted (added) in determining Consolidated Net Income for
such period minus (plus) (iii) additions (reductions, other than reductions
attributable solely to Asset Sales) to Working Capital for such period minus
(iv) the amount of Consolidated Capital Expenditures made during such period
(except to the extent financed through the incurrence of Debt (other than
through the incurrence of Loans hereunder or loans under the 364-day Revolver)
or with equity proceeds) minus (v) the amount of Scheduled Repayments of Term
Loans, and the amount of voluntary payments of principal of outstanding Term
Loans, in each case, actually made during such period minus (vi) regularly
scheduled payments of principal or “rent” (other than capitalized interest) due
in accordance with the terms of capital leases and not otherwise deducted in
arriving at Consolidated Net Income to the extent actually made during such
period minus (vii) the amount of mandatory payments of principal of outstanding
Term Loans pursuant to Sections 2.11(A)(e) and (h) actually made, but only to
the extent that the net proceeds from the transactions described in such clauses
(e) and (h) were added to Consolidated Net Income during such period.

 

2

--------------------------------------------------------------------------------


 

“Guarantor” means, (a) with respect to the Obligations of the US Borrower,
(i) ADSC, ADSI, and ADSMB and (ii) each other direct and indirect Domestic
Subsidiary of the US Borrower that becomes a Guarantor from time to time, after
the Effective Date, pursuant to Section 6.19 and (b) with respect to Obligations
of the Canadian Borrower, (i) LMG, the US Borrower, ADSC, ADSI, and ADSMB and
(ii) each other direct and indirect Domestic Subsidiary of the US Borrower or
Subsidiary of the Canadian Borrower that becomes a Guarantor from time to time,
after the Effective Date, pursuant to Section 6.19; provided that (x) WFNB and
ADS Reinsurance and their Subsidiaries shall not be required to be Guarantors
and (y) one or more indirect Subsidiaries of the US Borrower need not be
Guarantors hereunder to the extent the Consolidated Total Assets of all such
indirect Subsidiaries not becoming a Guarantor hereunder do not exceed 5% of the
Consolidated Total Assets of the US Borrower and its Subsidiaries taken as a
whole.

 

“Material Debt” means Debt (other than the Loans and the reimbursement
obligations hereunder):  (i) of a Person and/or one or more of its Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal or face amount exceeding U.S. $25,000,000 and (ii) of a Person under
the 364-day Revolver.

 

“Senior Secured Leverage Ratio” of any Person means, at any time, the ratio of
(x) all amounts owing by such Person to the Administrative Agent, the Collateral
Agent or any Bank pursuant to the terms of this Agreement or any other Credit
Document and to the holders of the loans under the 364-day Revolver to
(y) Consolidated EBITDA of such Person for the four fiscal quarters then most
recently ended. 

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the US Borrower.  Notwithstanding
the foregoing, Subsidiaries of WFNB whose primary business purpose is to
facilitate the sale and securitization of WFNB’s credit card receivables shall
not constitute a Subsidiary for purposes of Sections 6.9 (Negative Pledge), 6.16
(Debt Limitation), 6.19 (Equity Ownership, Limitation on Creation of
Subsidiaries), and 6.24 (Limitation on Voluntary Prepayments and Modifications
of Indebtedness, Modifications of Certain Agreements, etc.) of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Supplemental Pledge Agreement” shall mean the Residual Pledge Agreement, dated
as of July 24, 1998, between the US Borrower and the Administrative Agent.

 

 

1.2.      Section 1.1 of the Credit Agreement shall be amended by adding the
following new definition thereto in alphabetical order:

 

“ADSC” means ADS Commercial Services, Inc., a Delaware corporation.

 

“ADSMB” means ADS MB Corporation, a Delaware corporation.

 

“ADS Reinsurance” means ADS Reinsurance Ltd., a Bermuda corporation.

 

“Consolidated Total Assets” of any Person means total assets of such Person and
its Subsidiaries, determined on a consolidated basis in accordance with
generally accepted accounting principles.

 

1.3.      Section 1.1 of the Credit Agreement shall be amended by deleting the
definitions of “Eligible IPO”, “Equity Issuance”, “Equity Issuance Documents”,
“New Preferred Stock”, and “Year 2000 Problem”.

 

1.4.      Section 2.11(A)(e) of the Credit Agreement (mandatory prepayments
arising out of asset sales) shall be amended by deleting the second proviso
appearing at the end thereof and inserting the following proviso in lieu
thereof:

 

provided, further, that the Net Cash Proceeds from an Asset Sale shall not be
required to be used to so repay Term Loans to the extent the assets sold
pursuant to such Asset Sale, at the time of such Asset Sale, secured Debt
permitted pursuant to Section 6.16 (other than Debt outstanding under this
Agreement and the 364-day Revolver) and such Net Cash Proceeds do not exceed the
amount of Debt so secured.

 

1.5.      Section 2.11(A)(f) of the Credit Agreement (mandatory prepayments
arising out of issuance of Debt) shall be amended by striking the phrase “(other
than Debt permitted by Section 6.16 as in effect on the Restatement Effective
Date)” and inserting the phrase “(other than Debt permitted by Section 6.16)” in
lieu thereof.

 

1.6.      Section 2.11(A)(g) of the Credit Agreement (mandatory prepayments
arising out of issuance of equity) shall be amended by inserting at the end
thereof a proviso which shall read as follows:

 

; provided, however, that cash proceeds not exceeding U.S. $52,000,000 from the
US Borrower’s follow-on offering of its equity securities applied to repay the
WCAS Subordinated Note on

 

4

--------------------------------------------------------------------------------


 

or before December 31, 2002, shall not be required to be applied as a mandatory
prepayment hereunder.

 

1.7.      Section 2.13 of the Credit Agreement (Funding Losses) shall be amended
by striking the phrase “(pursuant to Article 2, 6 or 7 or otherwise)” appearing
in the third line and inserting the phrase “(pursuant to Article 2, 7 or 9 or
otherwise)” in lieu thereof, and such Section shall be further amended by
striking the phrase “Section 2.2, 2.9, or 2.11” appearing in the sixth line and
inserting the phrase “Section 2.2, 2.9 or 2.10” in lieu thereof.

 

1.8.      Section 2.14 (Computation of Interest and Fees) shall be amended by
striking the cross–reference to “Section 2.11(a)” appearing at the end thereof
and inserting the cross-reference “Section 2.12(a)” in lieu thereof.

 

1.9.      Section 3.2(g) of the Credit Agreement (Each Borrowing) shall be
amended by inserting in the 3rd line thereof immediately following the phrase
“purported to be covered thereby” the additional parenthetical phrase “(subject
to the exceptions set forth therein and in Sections 6.19 and 10.1(a))”, and the
parenthetical exceptions for Canadian Security Document filings appearing in
lines 9 through 13 thereof shall be restated to read as follows:  “(except, in
respect of the Canadian Security Documents, such filings with (w) Quebec filing
offices to the extent the value of Collateral located therein at any one time
does not exceed U.S. $2,000,000 in the aggregate, (x) the Ontario PPSA filing
office to the extent the Ontario Public Service Employees’ Union strike prevents
the filing thereof, (y) Canadian trademark authorities to the extent the filing
thereof is separately contemplated by the undertaking dated the Effective Date,
and (z) land registry offices in connection with leased premises with respect to
which landlord consent has not been obtained).”

 

1.10.    Section 4.13 of the Credit Agreement (Year 2000 Compliance) shall be
deleted in its entirety.

 

1.11.    Section 6.1(g) of the Credit Agreement shall be amended and restated to
read as follows:

 

(g)     promptly after the mailing thereof to the public shareholders of the US
Borrower, copies of all financial statements, reports and proxy statements so
mailed;

 

1.12.    Section 6.7 of the Credit Agreement (Mergers and Sales of Assets) shall
be amended and restated in its entirety to read as follows: 

 

Section 6.7.     Mergers and Sales of Assets.  The Credit Parties will not (x) 
consolidate or merge with or into any other Person or (y) sell, lease or
otherwise transfer, directly or indirectly, any substantial part of the assets
of any Credit Party and its Subsidiaries, taken as a whole, to any other Person;
except that the following shall be permitted:  (a) (i) any Credit Party other
than the Canadian Borrower may merge with the US Borrower or another Guarantor
if after giving effect to such merger, no Default shall

 

5

--------------------------------------------------------------------------------


 

have occurred and be continuing and (ii) any Person may be merged with or into
any Credit Party pursuant to an acquisition permitted by Section 6.22(b),
provided that such Credit Party is the surviving corporation of such merger,
(b) the sale of credit card receivables pursuant to securitizations of such
credit card receivables, and (c) assets sold and leased back in the normal
course of the Borrowers’ business.

 

1.13     Section 6.9(l) of the Credit Agreement (Negative Pledge) shall be
amended by striking the cross-reference to “Section 6.16(vii)” appearing therein
and inserting the cross-reference “Section 6.16(vi)” in lieu thereof.

 

1.14.    Section 6.13 of the Credit Agreement (Adjusted Consolidated Net Worth)
shall be amended and restated in its entirety to read as follows:

 

Section 6.13   Adjusted Consolidated Net Worth.  The US Borrower will not permit
its Adjusted  Consolidated Net Worth at any time to be less than the sum of
(i) U.S. $500,000,000, plus (ii) an amount equal to 50% of the amount by which
the US Borrower’s quarterly Consolidated Net Income (determined at the end of
each fiscal quarter, commencing March 31, 2002) exceeds zero, plus (iii) 100% of
any proceeds from equity issuances of capital stock of the US Borrower (other
than (A) in connection with exercises of stock options of the officers,
directors and employees of the US Borrower in the ordinary course of business
and (B) proceeds of equity issuances of capital stock used to pay the WCAS
Subordinated Note pursuant to Section 6.24 hereof).

 

1.15.    Section 6.16 of the Credit Agreement (Debt Limitation) shall be amended
and restated in its entirety to read as follows:

 

Section 6.16.  Debt Limitation.  The US Borrower shall not, and shall not permit
any of its Subsidiaries, whether now existing or created in the future, to
create or retain any Debt other than (i) any Debt created or retained by the US
Borrower or such Subsidiary on or before May 2, 1998, (ii) any Debt created or
retained by the US Borrower or such Subsidiary in connection with the funds made
available to the Borrowers pursuant to this Agreement or the 364–day Revolver
(including any intercompany loans of such funds), provided that such loans made
by the US Borrower and its Subsidiaries to (x) the Canadian Borrower shall not
exceed U.S. $20,000,000 and (y) ADSNZ shall not exceed U.S. $1,500,000 in
aggregate principal amount outstanding at any time, and all such loans from the
US Borrower to WFNB shall be made pursuant to and evidenced by the WFNB Note,
(iii) issuances by WFNB of certificates of deposit to the extent no Default
results therefrom pursuant to the other covenants contained in this

 

6

--------------------------------------------------------------------------------


 

Article 6, (iv) intercompany loans not otherwise permitted by clause (ii) of
this Section 6.16 made by the US Borrower to ADSI and WFNB, provided that any
such intercompany loans to WFNB shall be made pursuant to and evidenced by the
WFNB Note, (v) Debt of the US Borrower outstanding pursuant to the WCAS
Subordinated Note in an aggregate principal amount not to exceed
U.S. $52,000,000, less all repayments of principal thereof, (vi) obligations of
the US Borrower or its Subsidiaries as lessee in respect of leases of property
which are capitalized in accordance with generally accepted accounting
principles and shown on the balance sheet of the US Borrower and its
Subsidiaries and which in the aggregate do not at any one time exceed 10% of the
Adjusted Consolidated Net Worth of the US Borrower at such time, (vii) the loans
outstanding from time to time under the 364-day Revolver in a principal amount
not to exceed U.S. $50,000,000 at any one time outstanding, and (viii) other
unsecured Debt of the US Borrower and/or its Subsidiaries not to exceed
U.S. $10,000,000 in the aggregate outstanding at any time.  Notwithstanding
anything to the contrary above in this Section 6.16, the US Borrower may,
subject to the applicability of the other covenants contained in this Agreement,
issue Permitted Subordinated Debt.

 

1.16.    Section 6.19 of the Credit Agreement (Equity Ownership; Limitation on
Creation of Subsidiaries) shall be amended by (i) inserting the phrase “except
as otherwise provided in the definition of Guarantor hereunder,” at the
beginning of clause (A)(iii) thereof, (ii) striking the word “counterpart”
appearing in clause (A)(iii) and inserting the word “supplement” in lieu
thereof, and (iii) inserting the phrase “subject to the 65% limitation contained
in clause (A) above for Foreign Subsidiaries” immediately at the end of
clause (B)(y) thereof.

 

1.17.    Subsection (a) of Section 6.21 of the Credit Agreement (Limitation on
Issuance of Capital Stock) shall be amended and restated in its entirety to read
as follows:

 

(a)     The US Borrower will not, and will not permit any of its Subsidiaries
to, issue (i) any preferred stock or (ii) any common stock redeemable at the
option of the holder thereof.

 

1.18.    Section 6.22 of the Credit Agreement (Investments; Restricted
Acquisitions) shall be amended by striking the phrase “Domestic Subsidiaries”
appearing in subsection (a)(i) thereof and inserting the word “Subsidiaries” in
lieu thereof.

 

1.19.    Section 6.24 of the Credit Agreement (Limitation on Voluntary Payments
and Modifications of Indebtedness; Modifications of Certain Other Agreements;
etc.) shall be amended and restated in its entirety to read as follows:

 

Section 6.24   Limitation on Voluntary Payments and Modifications of
Indebtedness, Modifications of Certain Other Agreements, etc. The US Borrower
will not, and will not permit

 

7

--------------------------------------------------------------------------------


 

any of its Subsidiaries to, (i) make (or give any notice in respect of) any
voluntary or optional payment or prepayment on or redemption or acquisition for
value of, or make any pre–payment or redemption as a result of any asset sale,
change of control or similar event of (including, in each case, without
limitation, by way of depositing with the trustee with respect thereto or any
other Person, money or securities before due for the purpose of paying when due)
the WCAS Subordinated Note or any Permitted Subordinated Debt or (ii) amend or
modify, or permit the amendment or modification of, any provision of the WCAS
Subordinated Note, the License Agreements or the WFNB Note; provided, however,
the US Borrower may prepay the WCAS Subordinated Note in the aggregate principal
amount not to exceed U.S. $52,000,000, on or before December 31, 2002, if, and
only if, the prepayment of the WCAS Subordinated Note is made directly or
indirectly from the proceeds of the US Borrower’s follow-on equity offering.

 

1.20.    Section 11.4 of the Credit Agreement (Sharing of Set-Offs) shall be
amended by striking the phrase “in accordance with the provisions of
Section 2.12(B)” and inserting the phrase “pro rata in accordance with their
share of the outstanding Obligations” in lieu thereof.

 

1.21.    The information for notices to the Credit Parties set forth on the
signature page to the Original Credit Agreement shall be amended to read as
follows:

 

Address:

 

800 Tech Center Drive

 

 

Gahanna, OH  43230

Attention:

 

Treasurer

Telephone:

 

(614) 729-4900

Facsimile:

 

(614) 729-4949

 

With a copy to:

 

Address:

 

17655 Waterview Parkway

 

 

Dallas, TX  75252

Attention:

 

General Counsel

Telephone:

 

(972) 348-5135

Facsimile:

 

(972) 348-5330

 

SECTION 2.                CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment shall be subject to the satisfaction of the
following conditions precedent:

 

(a)      The Borrowers, the Guarantors, the Administrative Agent, and the Banks
shall have executed and delivered this Amendment.

 

8

--------------------------------------------------------------------------------


 

(b)     All legal matters incident to the execution and delivery of this
Amendment and the instruments and documents contemplated hereby shall be
satisfactory to the Administrative Agent and its counsel.

 

SECTION 3.                                                 REPRESENTATIONS.

 

In order to induce the Banks to execute and deliver this Amendment, each
Borrower hereby represents to each Bank that as of the date hereof, after giving
effect to this Amendment, the representations and warranties set forth in
Section 4 of the Credit Agreement are and shall be and remain true and correct
(except that the representations contained in Section 4.4 shall be deemed to
refer to the most recent financial statements of each Borrower delivered to the
Administrative Agent) and, after giving effect to this Amendment, (i) each
Borrower is in full compliance with all of the terms and conditions of the
Credit Agreement and (ii) no Default or Event of Default has occurred and is
continuing under the Credit Agreement.

 

SECTION 4.                                                 MISCELLANEOUS.

 

(a)           Each Borrower and Guarantor has heretofore executed and delivered
to the Administrative Agent and the Banks certain Security Documents and the
other Credit Documents and each Borrower and Guarantor hereby acknowledges and
agrees that, notwithstanding the execution and delivery of this Amendment, the
Security Documents and the other Credit Documents remain in full force and
effect and the rights and remedies of the Administrative Agent, the Collateral
Agent and the Banks thereunder, the obligations of each Borrower and Guarantor
thereunder, and the liens and security interests created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Security Documents and the other Credit Documents as to the indebtedness
which would be secured thereby prior to giving effect to this Amendment.

 

(b)           Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms.  Reference to this specific Amendment need not be made in the
Credit Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

(c)           The Borrowers agree to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and otherwise relating to
this credit facility.

 

(d)           This Amendment may be executed in any number of counterparts, and
by the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  This
Amendment shall be governed by the laws of the State of New York.

 

[SIGNATURE PAGES TO FOLLOW]

 

9

--------------------------------------------------------------------------------


 

This Fifth Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.

 

 

ALLIANCE DATA SYSTEMS CORPORATION, as a Borrower and Guarantor

 

 

 

By

/s/ Robert Armiak

 

 

Name

 

 

 

Title

 

 

 

 

 

LOYALTY MANAGEMENT GROUP CANADA INC.,
as a Borrower

 

 

 

 

By

/s/ Robert Armiak

 

 

Name

 

 

 

Title

 

 

Accepted and agreed to as of the date and year last above written.

 

 

HARRIS TRUST AND SAVINGS BANK, in its
individual capacity as a Bank and as the
Administrative Agent

 

 

 

 

By

/s/Thad D. Rasche

 

 

Name

 

 

 

Title

 

 

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

BANK ONE, NA

 

 

 

By

/s/ Illegible

 

 

Name

 

 

 

Title

Director

 

10

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By

/s/ Clifford F. Cho

 

 

Name

 

 

 

Title

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

By

/s/ Illegible

 

 

Name

 

 

 

Title

Vice President

 

 

 

 

 

KZH ING-2 LLC

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

KZH ING-3 LLC

 

 

 

By

/s/ Joyce Fraser-Bryant

 

 

Name

 

 

 

Title

Authorized Agent

 

 

 

 

 

PILGRIM AMERICA HIGH INCOME INVESTMENTS,
LTD.

 

 

 

By:

ING Investments, Inc., as its Investment
Manager

 

 

 

 

By

/s/ Michel Prince

 

 

Name

 

 

 

Title

 

 

 

 

 

 

ING PRIME RATE TRUST

 

 

 

By

ING Investments, Inc., as its Investment
Manager

 

 

 

 

By

/s/ Michel Prince

 

 

Name

 

 

 

Title

 

 

11

--------------------------------------------------------------------------------


 

 

PILGRIM CLO 1999-1 LTD.

 

 

 

By

ING Investments, Inc., as its Investment
Manager

 

 

 

 

By

/s/ Michel Prince

 

 

Name

 

 

 

Title

 

 

 

 

SUNTRUST BANK

 

 

 

By

/s/ Brian K. Peters

 

 

Name

 

 

 

Title

 

 

 

 

 

 

ARCHIMEDES FUNDING II, LTD.

 

 

 

By:

ING Capital Advisors LLC, as Collateral
Manager

 

 

 

 

By

/s/ Gordon Cook

 

 

Name

 

 

 

Title

 

 

 

 

 

 

ARCHIMEDES FUNDING III, LTD.

 

 

 

By:

ING Capital Advisors LLC, as Collateral
Manager

 

 

 

 

By

/s/ Gordon Cook

 

 

Name

 

 

 

Title

 

 

 

 

 

 

SEQUILS-ING I (HBDGM), LTD.

 

 

 

By

ING Capital Advisors LLC, as Collateral
Manager

 

 

 

 

By

/s/ Gordon Cook

 

 

Name

 

 

 

Title

 

 

12

--------------------------------------------------------------------------------


 

 

VAN KAMPEN PRIME RATE INCOME TRUST

 

 

 

By

Van Kampen Investment Advisory Corp.

 

 

 

 

By

/s/ Illegible

 

 

Name

 

 

 

Title

Executive Director

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By

/s/ Laura B. Smith

 

 

Name

 

 

 

Title

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

By

/s/ Alison A. McGuigan

 

 

Name

 

 

 

Title

 

 

13

--------------------------------------------------------------------------------


 

GUARANTORS’ ACKNOWLEDGMENT AND CONSENT

 

By their execution of this Amendment, the undersigned each acknowledge and agree
that they are Guarantors under the Credit Agreement and have guaranteed the
Guaranteed Obligations under Article 10 of the Credit Agreement.  Each of the
undersigned hereby consents to the Amendment to the Credit Agreement as set
forth above and confirms that all of each of the undersigned’s obligations as a
Guarantor remain in full force and effect.  The undersigned further agree that
the consent of the undersigned to any further amendments to the Credit Agreement
shall not be required as a result of this consent having been obtained.  The
undersigned acknowledge that the Administrative Agent and the Banks are relying
on these assurances in entering into the Amendment set forth above.

 

 

ADS ALLIANCE DATA SYSTEMS, INC., as a
Guarantor

 

 

 

By

/s/ Robert Armiak

 

 

Name

 

 

 

Title

 

 

 

 

 

ADS COMMERCIAL SERVICES, INC., as a
Guarantor

 

 

 

By

/s/ Robert Armiak

 

 

Name

 

 

 

Title

 

 

 

 

 

ADS MB CORPORATION, as Guarantor

 

 

 

By

/s/ Robert Armiak

 

 

Name

 

 

 

Title

 

 

 

 

 

LMG TRAVEL SERVICES LIMITED, as a
Guarantor

 

 

 

By

/s/ Robert Armiak

 

 

Name

 

 

 

Title

 

 

14

--------------------------------------------------------------------------------